PEPCO HOLDINGS, INC.
LONG-TERM INCENTIVE PLAN
ELIGIBLE EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT

          AGREEMENT

made as of the _____ day of ____________ , ____, by and between PEPCO HOLDINGS,
INC. (the "Company"), and ____________________ ("Optionee").

W

I T N E S S E T H

                         1.        Grant of Option; Acceptance and
Consideration.

Pursuant to the provisions of the Pepco Holdings, Inc. Long-Term Incentive Plan
(the "Plan"), the Company hereby confirms the grant to the Optionee, subject to
the terms and conditions of the Plan (as it presently exists and as it may
hereafter be amended) and this Non-Qualified Stock Option Agreement (the
"Agreement"), of the right and option to purchase from the Company all or any
part of an aggregate of ________________________________________________ shares
of the Stock of the Company (the "Shares") at the exercise price of $_______ per
Share (the "Option"), such Option to be exercisable as hereinafter provided.
This Option is not intended to be, and will not be treated as, an incentive
stock option within the meaning of section 422 of the Internal Revenue Code of
1986, as amended. The number of Shares with respect to which this Option is
exercisable, and the exercise price with respect to each Share, are each subject
to adjustment under certain circumstances, as more fully set forth in the Plan
and Section 6 of this Agreement.

                         2.        Incorporation of Plan by Reference.

The Option has been granted to the Optionee under the Plan, a copy of which is
attached hereto as Attachment A. The Optionee hereby acknowledges receipt of the
attached copy of the Plan and agrees to be bound by all the terms and provisions
thereof (as presently in effect or hereafter amended), and by all decisions and
determinations of the Board thereunder. All of the terms, conditions, and other
provisions of the Plan are hereby incorporated by reference into this Agreement.
Capitalized terms used in this

__________________________________________________________________________________________________

Agreement but not defined herein shall have the same meanings as in the Plan. If
there is any conflict between the provisions of this Agreement and the
provisions of the Plan, the provisions of the Plan shall govern.

                         3.        Expiration of Option.

The Option, to the extent that it has not theretofore been exercised, shall
expire at 11:59 p.m. (District of Columbia time) the day prior to the tenth
anniversary of the date hereof, or earlier at such time as the Option shall have
lapsed under the second paragraph of Section 4.

                         4.        Option Exercise Limitations.

Except as otherwise provided in the Plan and this Section 4, 25% of the Options
may be exercised on the first anniversary date of the Option's grant, and an
additional 25% on the second, third and forth anniversary of the date of the
Options grant such that 100% of the options are exercisable on the forth
anniversary date of the Options grant. All Option exercise privileges shall be
cumulative, so that any part of the Option that has become exercisable but that
has not been exercised shall remain exercisable until expiration of the Option
regardless of the additional exercise privileges becoming available during such
exercise period. Notwithstanding the foregoing, (a) the Option shall, in
accordance with Section 12 of the Plan, become exercisable in full if, following
a Change in Control, the Optionee (i) is terminated as an employee or (ii)
suffers a diminution of responsibility, authority, position, or salary and (b)
the Board may, in its discretion, accelerate the exercisability of the Option in
appropriate circumstances deemed to be in the best interests of the Company. The
Option may be exercised only to purchase whole shares; no fractional shares will
be issued upon exercise of the Option.

                         

All options granted hereunder shall lapse and shall no longer be exercised upon
the effective date of the Optionee's Termination. If the Optionee's service with
the Company ceases as a result of Retirement, Early Retirement or Disability,
the Option shall lapse and shall no longer be exercised after the fifth
anniversary of such cessation of service (or the earlier expiration of the
Option under Section 3 of this Agreement). If the Optionee's service with the
Company ceases as a result of death, the Option shall be exercisable by the
Optionee's personal

- 2 -
__________________________________________________________________________________________________

representative or beneficiary, in accordance with Section 8.F. of the Plan,
until the expiration of the Option under Section 3 of this Agreement and during
such period the Option may be exercised only to the extent it was exercisable by
the Optionee immediately prior to the Optionee's death.

                         5.        Option Exercise.

                                     (a)        Procedure.

The Option may be exercised in whole or in any part, and may be exercised in
part from time to time, all subject to the limitations on exercise set forth in
Section 4. Exercise shall be accomplished by delivery to the Company of a timely
written notice of election to exercise, in a form reasonably acceptable to the
Board delivered to the principal office of the Company and addressed to the
attention of the Corporate Secretary.

                                     (b)        Payment of the Exercise Price.

At the time of exercise, the exercise price of the Shares as to which this
Option is exercised shall be tendered to the Company. The exercise price shall
be payable in cash or in other shares of Stock or in a combination of cash or
other shares of Stock, in a form and manner required by the Board in its sole
discretion. When Stock is used in full or partial payment of the exercise price,
it will be valued at the Fair Market Value on the date the Option is exercised.

                                     (c)        Other Methods of Exercise and
Payment of Exercise Price.

In addition to the method of exercise and payment set forth in Section 5(a) and
(b), the Option may be exercised and payment to the Company made in accordance
with any other procedures which the Board deems to be consistent with the terms
of the Plan.

                         6.        Adjustments.

The Option shall be subject to adjustment upon the occurrence of a corporate
transaction or event affecting the Stock in accordance with Section 14.H. of the
Plan.

- 3 -
__________________________________________________________________________________________________

                         7.        Nontransferability; Beneficiaries.

Except to the extent as may be otherwise permitted by the Plan, no right or
interest of the Optionee in the Option shall be pledged, encumbered, or
hypothecated to or in favor of any third party or shall be subject to any lien,
obligation, or liability of the Optionee to any third party; the Option shall
not be transferable to any third party by the Optionee otherwise than by will or
the laws of descent and distribution, and the Option shall be exercisable,
during the lifetime of the Optionee, only by the Optionee. The foregoing
notwithstanding, the Optionee shall be entitled to designate a beneficiary to
exercise his rights under the Option upon the death of the Optionee, in the
manner and to the extent permitted by the Board under rules and procedures then
in effect under the Plan.

                         8.        Tax Withholding.

The Company or a Subsidiary may withhold any applicable federal, state or local
taxes at such time and upon such terms and conditions as required by law or
determined by the Company or a Subsidiary. Subject to compliance with any
requirements of applicable law, the Board may permit or require a Participant to
have any portion of any withholding or other taxes payable in respect to a
distribution of Stock satisfied through the payment of cash by the Participant
to the Company or a Subsidiary, the retention by the Company or a Subsidiary of
shares of Stock, or delivery of previously owned shares of the Participant's
Stock. Any fractional share of Common Stock required to satisfy such withholding
obligations shall be disregarded and the amount due shall be paid in cash by the
Participant.

- 4 -
__________________________________________________________________________________________________

                         9.        Miscellaneous.

                                      (a)        Binding Agreement.

This Agreement shall be binding upon the heirs, executors, administrators, and
successors of the parties. In particular, the Optionee's heirs, executors,
administrators and successors shall be subject to the terms and conditions of
the Plan and this Agreement, and the Board may require any such person to
execute an agreement or other documents acknowledging and agreeing to such terms
and conditions as a condition precedent to any transfer of the Option or any
Shares purchased upon exercise of the Option into the name of any such person.
This Agreement constitutes the entire agreement between the parties with respect
to the Option and the Shares, and supersedes any prior agreements or documents
with respect thereto.

                                      (b)        Amendments to Agreement.

This Agreement may be amended, but no amendment, alteration, suspension,
discontinuation, or termination of this Agreement which may impose any
additional obligation upon the Company or impair the rights of the Optionee with
respect to the Option shall be valid unless in each instance such amendment,
alteration, suspension, discontinuation, or termination is expressed in a
written instrument duly executed in the name and on behalf of the Company and by
the Optionee.

                                      (c)        No Other Rights Created.

Neither this Agreement nor the Option shall be deemed to create a condition of
employment or a right to continued employment on the part of the Optionee. The
Optionee shall remain subject to termination of his employment to the same
extent as though this Agreement did not exist.

                                      (d)        Notices.

Any notice hereunder to the Company shall be addressed to it as Corporate
Secretary, Attention: Stock Plan Committee. Any notice hereunder to the Optionee
shall be addressed to him/her at the address set forth below, subject to the
right of either party to designate at any time hereafter in writing a different
address.

- 5 -
__________________________________________________________________________________________________

                                      (e)        Counterparts.

This Agreement has been executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.

          IN WITNESS WHEREOF

, the Company has caused this Agreement to be executed by its duly authorized
officer and the Optionee has executed this Agreement as of the day and year
first above written.

                                     

PEPCO HOLDINGS, INC.

 

By:

 

Date:

 

Optionee:

 

Signature:

 

Address of Optionee:  __________________________
                                 __________________________

- 6 -
_________________________________________________________________________________________________